DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on January 19, 2022.  As directed by the amendment, Claim 37 has been amended.  Claims 37-52 and 54-59 are allowable over the prior art.
Regarding the Office Action filed October 1, 2021:
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Reasons for Allowance
Claims 37-52 and 54-59 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 37 discusses a headgear assembly for a patient interface comprising: ear loops configured to be positioned on left and right sides of a head of a user and to surround ears, crown straps attached to the ear loops and configured to overlap over a crown of the head of the user, one or more fasteners connecting the crown straps, top straps attached to the ear loops extending forwardly towards the patient interface, bottom straps positioned below the top straps, attached to the ear loops, extending horizontally toward the patient interface, wherein at least the ear loops and crown straps include a rigid frame between two fabric overlay layers, the rigid frame comprising a top portion with a first perimeter defining a first opening, a first portion of the two fabric overlay layers positioned within the first perimeter, the first portion comprising the first 
Several prior art similar to the claimed invention are discussed below.
Eves et al. (US 2012/0138063) discusses a mask system with similar frame, patient interface, straps, and headgear to the instant invention.  However, Eves lacks many of the features of the instant invention including the fabric overlay layers, the perimeters defining openings, and the plurality of air apertures with the perimeters.  Ho et al. (US 2014/0166019) was brought in to remedy these deficiencies.  However, Ho uses straps with openings for a completely different purpose which is to have the straps engage the cheek bones of the user (Ho: paragraph 0009).  Modifying the straps of Eves to have these openings would require drastic changes to the straps which could lead to the device being inoperable.  Formica et al. (US 2011/0197341) was further brought in to remedy additional deficiencies.  Although Formica discusses a headgear that uses a breathable fabric called BREATH-O-PRENE (Formica: paragraph 0168) and the fabric’s use as an outer layer for a rigidizer (Formica: paragraph 0175), Formica does not mention anything about the outer layers being in contact with each other within those openings defined by the perimeter of a rigid frame.  Formica also makes no mention about the air apertures going through the layers in these openings.  Covering the straps from Ho would affect Ho’s ability to engage the cheek bones of the user and make it inoperable since the openings of the straps are purposely open to allow for the cheekbones to engage.  There is nothing in Ho that points to these straps being surrounded by a fabric layer.  Bearne et al. (US 2014/0283842) was brought in to remedy additional deficiencies.  Although Bearne shows air .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785